           Case 3:19-cv-00658-CLS Document 8 Filed 06/11/19 Page 1 of 9                 FILED
                                                                               2019 Jun-11 PM 04:54
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRCT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHWESTERN DIVISION

SHEKIRA ARMSTEAD,                      )
                                       )
      Plaintiff                        )
                                       )
v.                                     )
                                       )       Case no.: 3:19-cv-00658-CLS
JAY SHREE UMIYA, INC. d/b/a            )
JACKSON MARKET, FUEL                   )
CITY, and JACKSON EXPRESS              )
and NITINKUMAR PATEL,                  )
                                       )
      Defendants.                      )

                                     ANSWER

      Defendants Jay Shree Umiya, Inc. d/b/a Jackson Market, Fuel City, and

Jackson Express (the “Company”) and Nitinkumar Patel (“Patel” and collectively

with the Company, “Defendants”) answer the Complaint of Plaintiff Shekira

Armstead (“Plaintiff”) as follows:


                               NATURE OF SUIT

      1.      This paragraph states multiple legal conclusions to which no response

from Defendants is required.

      2.      Denied.


                          JURISDICTION AND VENUE

      3.      Admitted.


                                           1
           Case 3:19-cv-00658-CLS Document 8 Filed 06/11/19 Page 2 of 9




      4.      Admitted.

      5.      Defendants admit they are subject to the Court’s personal jurisdiction.

Defendants deny the remaining allegations of this paragraph.

      6.      Admitted.


                                     PARTIES

      7.      Defendants admit Plaintiff was an employee of the Company, which is

a gas station and convenience store located at 1300 South Jackson Highway in

Sheffield, Alabama. Defendants deny the allegation that Plaintiff was an employee

of Patel. Defendants deny the legal conclusions stated in this paragraph.

      8.      Defendants have insufficient information to admit or deny the

allegations of this paragraph.

      9.      Defendants have insufficient information to admit or deny the

allegations of this paragraph.

      10.     Admitted.

      11.     Admitted.

      12.     Denied.

      13.     Defendants admit that Plaintiff was an employee of the Company from

March 1, 2016 until September 15, 2018. Defendants deny that Plaintiff has ever

been an employee of Patel.




                                          2
        Case 3:19-cv-00658-CLS Document 8 Filed 06/11/19 Page 3 of 9




    DEENDANTS’ [ALLEGED] VIOLATIONS OF THE FAIR LABOR
                     STANDARDS ACT

     14.   Denied.

     15.   Denied.

     16.   Denied.

     17.   Denied.

     18.   This paragraph states a legal conclusion rather than a factual allegation,

which Defendants deny.

     19.   This paragraph states a legal conclusion rather than a factual allegation,

which Defendants deny.

     20.   This paragraph states a legal conclusion rather than a factual allegation,

which Defendants deny.

     21.   This paragraph states a legal conclusion rather than a factual allegation,

which Defendants deny.

     22.   This paragraph states a legal conclusion rather than a factual allegation,

which Defendants deny.

     23.   This paragraph states a legal conclusion rather than a factual allegation,

which Defendants deny.

     24.   This paragraph states a legal conclusion rather than a factual allegation,

which Defendants deny.




                                        3
         Case 3:19-cv-00658-CLS Document 8 Filed 06/11/19 Page 4 of 9




      25.    This paragraph and each of its subparts state a legal conclusion rather

than a factual allegation, which Defendants deny.

      26.    Denied.

      27.    Denied.

      28.    Denied.

      29.    Denied.

      30.    Denied.

      31.    Denied.


                          FACTUAL ALLEGATIONS

      32.    Defendants admit that Plaintiff worked for the Company from

approximately March 1, 2016 until September 15, 2018. Defendants deny the

remaining allegations of this paragraph.

      33.    Denied.

      34.    Defendants admit that the Company is a privately-owned 24-hour gas

station and convenience store located in Colbert County, Alabama. Defendants deny

the remaining allegations of this paragraph.

      35.    Denied.

      36.    Denied.

      37.    Denied.

      38.    Denied.


                                           4
  Case 3:19-cv-00658-CLS Document 8 Filed 06/11/19 Page 5 of 9




39.   Denied.

40.   Denied.

41.   Denied.

42.   Denied.

43.   Denied.

44.   Denied.

45.   Denied.

46.   Denied.

47.   Denied.

48.   Denied.

49.   Denied.

50.   Denied.


                      COUNT I
VIOLATION OF THE FAIR LABOR STANDARDS ACT OF 1938
            (Brought Against All Defendants)

51.   Denied.

52.   Denied.

53.   Denied.

54.   Denied.

55.   Denied.

56.   Denied.


                               5
           Case 3:19-cv-00658-CLS Document 8 Filed 06/11/19 Page 6 of 9




      57.     Denied.

      58.     Denied.

      59.     Denied.

      WHEREFORE, Defendants deny Plaintiff is entitled to the relief requested or

otherwise.


                           DEMAND FOR JURY TRIAL

      This paragraph requires no response from Defendants.


                           AFFIRMATIVE DEFENSES

      Defendants plead the following affirmative defenses without assuming the

burden of proof where it otherwise lies with Plaintiff:

      1.      Plaintiff’s claims are barred in whole or in part by the applicable statute

of limitations.

      2.      Defendants aver that Plaintiff has failed to state a claim upon which

relief may be granted.

      3.      Plaintiff’s claims are barred, in whole or in part, by the doctrine of

waiver.

      4.      Plaintiff’s claims are barred, in whole or in part, by the doctrine of

consent.




                                            6
           Case 3:19-cv-00658-CLS Document 8 Filed 06/11/19 Page 7 of 9




      5.      Plaintiff’s claims are barred, in whole or in part, by the doctrine of claim

preclusion and/or issue preclusion.

      6.      Defendants at all times acted in good faith in regard to the classification

and payment of Plaintiff, and Defendants reasonably believed their actions complied

with the law.

      7.      Plaintiff’s claims are barred by the state of limitations to the extent

Plaintiff seeks alleged back pay for a period of time going back more than two years.

      8.      Plaintiff cannot meet her burden of proof with respect to each and every

element of the cause of action alleged in her Complaint.

      9.      Defendants reserve the right to amend this Answer, to amend the

affirmative defenses contained herein, and to assert any additional affirmative

defenses.

      Respectfully submitted this the 11th day of June, 2019.



                                         /s/ Cason M. Kirby
                                         Cason M. Kirby
                                         Counsel for Defendants

OF COUNSEL:
CAMPBELL PARTNERS, LLC
Cason M. Kirby
505 20th Street North
Suite 1600
Birmingham, AL 35203
Tel.: (205) 224-0752
Fax: (205) 383-2672

                                            7
        Case 3:19-cv-00658-CLS Document 8 Filed 06/11/19 Page 8 of 9




cason@campbellpartnerslaw.com


                                   /s/ M. Chad Smith (with permission)
                                   M. Chad Smith
                                   Counsel for Defendants

OF COUNSEL:
Law Office of M. Chad Smith P.C.
M. Chad Smith
109 West Second Street
Tuscumbia, AL 35674
Tel.: (256) 383-7421
Fax: (888) 246-3387
smith067@yahoo.com




                                     8
         Case 3:19-cv-00658-CLS Document 8 Filed 06/11/19 Page 9 of 9




                          CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of June, 2019, I filed the foregoing with
the clerk of the court through the CM/ECF system, which will serve all counsel of
record:

THE EVANS LAW FIRM, P.C.
Daniel Patrick Evans
Maurine Cambria Evans
1736 Oxmoor Road
Suite 101
Birmingham, AL 35209
dpevans@evanslawpc.com
mevans@evanslawpc.com

                                        /s/ Cason M. Kirby
                                        Of Counsel




                                          9
